Citation Nr: 0419724	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  98-04 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung disease as 
secondary to exposure to an herbicide agent, to include Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO) denying the veteran, in pertinent part, 
service connection for a lung disorder on the basis of 
exposure to an herbicide agent, to include Agent Orange.

The veteran testified at a May 2000 videoconference hearing 
before the undersigned member of the Board.  The transcript 
of the veteran's testimony has been associated with his 
claims file.

This case was previously before the Board and in September 
2000 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  The veteran had service in Vietnam and he is presumed to 
have been exposed to herbicides to include Agent Orange while 
in Vietnam.

2.  The veteran's lung disease, currently diagnosed as 
chronic obstructive pulmonary disease (COPD) and bronchitis, 
is not of service origin or related to any incident of 
service, to include exposure to Agent Orange. 


CONCLUSION OF LAW

Lung disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a February 1998 statement 
of the case and supplemental statements of the case dated in 
June 1999, and June 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in letters dated in September 1992, 
March 2003, April 2003, and June 2003, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of VA examinations provided to him since service have 
been obtained and associated with his claims file.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  The Board notes that the VCAA 
letters noted above were mailed to the veteran subsequent to 
the appealed rating decision in violation of the holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, The Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records are negative for 
complaints and/or findings referable to a lung disorder.  On 
the veteran's February 1972 medical examination for service 
separation a clinical evaluation of the veteran's lungs and 
chest found no abnormalities.   A chest x-ray was negative.  
His administrative records show he served a tour of duty in 
Vietnam.

On the veteran's initial post service VA examination in 
August 1972, he made no complaints referable to his lungs.  
Physical examination of his respiratory system was recorded 
to be normal.  A chest x-ray was interpreted to show clear 
lung fields and no acute or chronic pulmonary disease.

Private treatment records received in March 1994 include a 
notation in November 1992 by the veteran's podiatrist that 
the veteran had been recently evaluated by a pulmonologist 
for some minor coughing and had been referred to ENT for 
allergy testing.  These records also contain a report of a 
neurological evaluation provided to the veteran in February 
1993, which noted on physical examination that the veteran's 
lungs were clear to auscultation/percussion.

In a letter dated in June 1997, Dr. W. V. C. reported that he 
had recently been seeing the veteran and found him to have 
organic lung disease.  He also stated that he believed the 
veteran's pulmonary findings could be related to his having 
been exposed to Agent Orange.

Private treatment records received in April 1998 show that 
the veteran was evaluated and treated, beginning in June 
1992, for complaints of sinus symptoms to include a dry 
cough.  It was noted in June 1992 that he had no history of 
lung disease.  Questionable bronchitis or post bronchial 
bronchospasm was the initial diagnostic assessment and the 
veteran was referred to a pulmonologist by his treating 
physician in late June 1992.  He was initially found by this 
physician, Dr. W.P.S. to have reflux as a cause for his 
chronic cough.  A bronchoscopy in April 1993 was interpreted 
by Dr. S to show a left lower lung that looked somewhat 
erythematous.  Slight bronchitis was noted.  A computer 
tomography scan of the veteran's chest in May 1997 was 
interpreted to reveal scattered emphysematous bullae 
bilaterally.

On a VA respiratory examination in July 1998, the veteran 
gave a history of having breathing problems that began four 
years ago.  He also reported having a chronic cough and 
shortness of breath.  He informed his examiner that his 
private physician had diagnosed him as suffering from 
emphysema and bronchitis and that he was initially diagnosed 
as having asthma.  He reported a past history of cigarette 
consumption and exposure to Agent Orange while serving in 
Vietnam.  Following essentially normal physical and 
radiological examinations and a pulmonary function test, 
significant for minimal obstructive defect, mild to moderate 
chronic obstructive pulmonary disease (COPD) was diagnosed.

A videoconference hearing was held before the undersigned 
Veterans law judge in May 2000.  The veteran testified that 
he could not recall experiencing problems with his lungs in 
service.  He said that in 1972 or early 1973 he had a partial 
collapse of the left lung due to a work related injury and 
thereafter underwent "breathing treatment" on a continuous 
basis for what is currently diagnosed by his physicians as 
emphysema.

VA outpatient treatment records compiled between 1999 and 
2002 show evaluation and treatment provided to the veteran 
for respiratory complaints to include COPD.  

A VA examination was conducted in September 2002.  At the 
time of the examination the examiner indicated that the 
claims folder was reviewed.  this examination the veteran's 
claims file, to include the June 1997 statement contained 
therein by Dr. W.V.C. supportive of the veteran's claim, was 
reviewed by his examiner.  It was noted that the veteran had 
a history of COPD, bronchitis, and sinusitis and was 
currently on albuterol inhalers and Atrovent.  Following a 
comprehensive review of the veteran's medical history and 
physical examination, the diagnosis was severe COPD.  The 
examiner opined that the veteran's COPD was not at least as 
likely secondary to Agent Orange exposure and specifically 
stated that he disagreed with Dr. W.V.C.'s statement of June 
1997 in this regard.

A VA outpatient treatment record dated in April 2004 shows 
continuing evaluation and treatment for the veteran's problem 
with a persistent cough.  Examination of the respiratory 
system noted the lungs to be clear with no rales.  Acute 
bronchitis was diagnostically assessed.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2002).

The veteran claims that he developed a lung condition as a 
result of exposure to Agent Orange in service.  The 
regulations pertaining to Agent Orange exposure expanded to 
include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2003).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, soft tissue sarcoma, multiple 
myeloma, acute and subacute peripheral neuropathy and 
prostate cancer.  Id.  Regarding chloracne, other acneform 
diseases, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda, regulations only provide presumption 
of service connection if the disease is manifested within a 
year of exposure.  38 C.F.R. § 3.307(a)(6) (2003).  If a 
veteran who served in Vietnam during the Vietnam Era develops 
a disease listed as associated with Agent Orange exposure, 
exposure to Agent Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

In this regard, the veteran did serve in Vietnam.  Thus the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is applicable.  However, the veteran has 
been currently diagnosed with COPD and bronchitis.  Neither 
of these disorders have been included in the list of diseases 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309.  Thus the presumption of service connection 
for certain disease as set forth in 38 C.F.R. § 3.307 and 
3.309 as they relate to service in Vietnam is not applicable. 

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation or manifestations within one year after service.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof 
of direct service connection . . . entails proof that 
exposure during service caused the malady that appears many 
years after service")).

In this regard the service medical records show no evidence 
of a lung disorder.  The first clinical evidence of a chronic 
lung disability was many years after service.  Although, a 
private physician has, in a statement dated in June 1997, 
expressed his belief that the veteran's organic lung disease 
"could be related" to Agent Orange exposure, he provided no 
rationale for this belief nor does he identify any supporting 
scientific study.  The Board finds that the opinion rendered 
by the veteran's private physician as to the relationship 
contended is no more than speculative.  The United States 
Court of Appeals for Veterans Claims has held that medical 
evidence must be more than speculative. Bostain v. West, 11 
Vet. App. 124 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim).

Also, a VA physician in September 2002 after reviewing the 
veteran's complete medical record, including the private 
medical statement supportive of the veteran's claim that the 
veteran's lung disease could be related to Agent Orange 
exposure, and unequivocally opined that the veteran's COPD 
was not secondary to Agent Orange exposure.  This physician 
had access to the veteran's medical records, both in service 
and subsequent to service and found no basis for concluding 
that the veteran's COPD was attributable to exposure to Agent 
Orange.  

Further, although the veteran asserts that he has a lung 
condition related to exposure to Agent Orange in service, the 
Board notes that the veteran is not shown by the record to 
have any medical expertise in this matter.  Accordingly, his 
contentions as to the etiology of his disorder are not 
competent, particularly when not supported by medical 
authority.  Hyder v. Derwinski, 1 Vet. App.221, 225 (1991)    

After consideration of all the evidence, the Board finds that 
there is no competent medical evidence of record, which 
relates the veteran's current lung disorder to military 
service, to include exposure to Agent Orange.  The weight of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for lung disease as secondary to exposure 
to an herbicide agent, to include Agent Orange is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



